IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 25 WM 2015
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
PAUL WILLIAM BEATTY,          :
                              :
                Petitioner    :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of June, 2015, the Petition for Leave to Appeal Nunc Pro

Tunc is DENIED.